Citation Nr: 1211381	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  11-02 765	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran reported active duty from September 1993 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

A videoconference Board hearing was held at the RO in September 2011 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a review of the record discloses a need for further development prior to appellate review of the Veteran's claims.  

At the September 2011 videoconference hearing, the Veteran testified that during boot camp he injured his right knee.  He was told he had a dislocation.  He requested an MRI but was not given one. He was told it would get better by itself, although it never did.  He also noted that he had other incidents involving the right knee in service

In addition he testified that his left knee was injured during service while playing basketball.  He was again diagnosed with a dislocated knee.  He reported several other minor knee injuries in service.  The service representative summarized the Veteran's argument noting that he had serious knee problems throughout service.

The file contains numerous post service treatment and surgical records for both knees.  These include records from William F. Kennard, M.D., regarding treatment for a Workmen's Compensation Claim regarding a left knee work related injury.  These reveal the Veteran underwent left knee surgery in February 1997 for an ACL and meniscus tear.  In November 1997 he underwent surgery for a medial meniscus tear and recurrent ACL tear.  An arthroscopy of the left knee had revealed a tear of the medial meniscus partially healed, posterior.  Dr. Kennard noted that the knee had been reconstructed a year ago.  A March 1998 surgical report noted the removal of internal fixation from the graft site, debridement of the ACL remnant, and a revision of the ligament using the hamstring.  The Veteran subsequently reinjured the knee in May 1998, when his dog ran into his left knee.  

The Veteran subsequently underwent various right knee surgeries beginning in October 2004.  

The Veteran underwent a VA examination in March 2010.  In providing his opinion regarding the right knee, the examiner discussed only one complaint of right knee injury related to an October 1993 in-service report that the Veteran, "stepped in pothole." The Veteran was told to rest and was given Motrin.  In a follow up visit later that month there was a report of some right knee pain, with edema, and moderate tenderness.  The impression was right infrapatellar bursitis.  The examiner noted that the right knee resolved at least to the point the Veteran could do his regular duties.  There were no other notes in the service records directly related to the right knee.  The July 1994 separation examination made no reference to the right knee, although many other issues were noted.

Subsequent to service, the Veteran was seen and treated in October 2004 and underwent right knee surgery.  The right knee has done well since that time and has remained stable with no treatment.

The examiner opined that the right knee condition was less likely as not caused by or due to the Veteran's military exercises in 1993 when he stepped into a pothole.  The rationale was a lack of continuity of documentation for a right knee condition since service until only recently. The presumption was that his symptoms were not dominant and care was not needed until recently when corrective surgery was performed.  Since his military service there have been years of physical jobs which have given ample opportunity to damage the meniscus and ACL.  Therefore the corrective surgery was in largest part due to civilian world and not due to his military training period.  

In providing his opinion regarding the left knee, the examiner discussed only the one complaint of left knee injury related to a basketball injury in July 1995 during service.  After the original basketball game injury there were no further clinical visits for a left knee problem. There were no other notes in the service records directly related to the left knee.  The July 1994 separation examination made no reference to the left knee, although many other issues were noted.  The examiner opined that the left knee was less likely than not caused by or as a result of the Veteran's military-era sports activity basketball game.  The rationale was that after the original basketball game injury there were no further clinical visits for a left knee problem. Neither does the separation examination show any evidence of ongoing left knee pain.  However the examiner noted that subsequent to service there was a Workmen's Compensation claim for an on the job left knee injury.  Subsequent surgeries related the left knee condition to the Workmen's Compensation injury and not to the original basketball game injury.  Therefore the examiner opined that the present day residual problems with the left knee were civilian sector related and not military related.

The March 2010 VA examination included a comprehensive examination and discussion of the Veteran's right and left knee disorders and provided medical nexus opinions.  These opinions addressed only the Veteran's pothole injury in regards to the right knee, and the basketball injury in regards to the left knee.  The examiner did not address any causal relationship between the Veteran's right and left knee disabilities and the remainder of his service including other reported complaints and injuries.  

Service treatment records, however, show complaints of other sports related injuries in service including a left ankle fracture.  He also suffered a low back injury as a result of heavy lifting in service.  Service connection is in effect for the left ankle and low back disorders.

The examiner did not consider whether the Veteran's right knee and left knee disorders could be causally or etiologically related to his other in-service complaints including,  left ankle and back injuries.  During his videoconference hearing the Veteran made reference to several other injuries and complaints of right knee and left knee injuries during service.  The Board finds that in this case, the issues must be addressed as to whether the Veteran's right and left knee disabilities are related to any other aspect of his military service including other medical complaints during service to include his various other injuries shown in the medical records including ankle and lumbar back injuries.

Finally, at his September 2011 hearing the Veteran indicated that he had been seen prior to his separation in 1995 for his knee disorders at the Reno VAMC.  These records may be probative regarding the Veteran's bilateral knee disabilities.  The RO should attempt to obtain and associate with the file any treatment records for the Veteran for his bilateral knee disorders from the Reno VAMC from 1995 to the present time.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any available treatment records for the Veteran for his bilateral knee disorders from the Reno VAMC from 1995 to the present time.   A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  If possible, the same examiner who examined the Veteran during the March 2010 VA examination should be afforded another opportunity to clarify and expand upon his opinions.  The Board emphasizes that a detailed rationale for the opinion is necessary.   Specifically, the examiner should address the Veteran's multiple complaints of sports related injuries to the knees, work related injuries, foot, ankle, and back injuries during service from September 1993 to February 1995, and his current right and left knee disorders.  

The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with any further opinion.

3.  If, and only if, the same examiner is no longer available to expand upon his opinions from the March 2010 VA examination, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of the Veteran's right and left knee disabilities.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the new examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

a.)  As to any right knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  The examiner should specifically discuss the Veteran's right knee and other musculoskeletal complaints of pain during service.

b.)  As to any left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's disability had its onset during service or is causally or etiologically related to service.  

A complete rationale must be provided for any opinion offered.

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claims.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



